Case 6:19-cv-01302-RRS-PJH Document 29 Filed 08/19/20 Page 1 of 1 PageID #: 124




                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF LOUISIANA
                           LAFAYETTE DIVISION

 KEION MALIK BONNER                            CASE NO. 6:19-CV-01302

 VERSUS                                        JUDGE SUMMERHAYS

 NOLVEY STELLY ET AL                           MAGISTRATE JUDGE HANNA

                                   JUDGMENT

       United States Magistrate Judge Patrick J. Hanna issued a Report and

 Recommendation recommending that this case be dismissed without prejudice

 pursuant to F.R.C.P. Rule 41(b), based on Plaintiff’s failure to comply with several

 court orders. After an independent review of the record, and noting the absence of

 any objections, this Court concludes that the Magistrate Judge’s report and

 recommendation is correct and adopts the findings and conclusions therein as its

 own. Accordingly,

       IT IS ORDERED, ADJUDGED, AND DECREED that, consistent with the

 Report and Recommendation, this case is hereby DISMISSED WITHOUT

 PREJUDICE.

       Signed at Lafayette, Louisiana, this 19th day of August, 2020.



                                       _____________________________
                                       ROBERT R. SUMMERHAYS
                                       UNITED STATES DISTRICT JUDGE
